Citation Nr: 1705765	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left sternoclavicular joint subluxation (hereinafter "a left shoulder disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to May 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a noncompensable evaluation for the Veteran's left shoulder disability.  In March 2012, this matter was remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned); a March 2013 rating decision subsequently increased the rating to 10 percent, effective March 11, 2013.  In September 2015, this matter was remanded for additional development (by a different VLJ other than the undersigned); a July 2016 rating decision subsequently increased the rating to 20 percent, effective August 7, 2009 (date of claim).  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim. 

The most recent VA examination to evaluate the severity of the Veteran's left shoulder disability was in March 2013, nearly four years ago.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  
In this case, a review of the claims file reveals that the March 2013 VA shoulder examination does not fully comport with the Court's holding in Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59. Accordingly, a new VA shoulder examination is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left shoulder disability. The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should comment on the effect the left shoulder disability has on the Veteran's daily living activities.

The examiner must include rationale and reasoning with all opinions and conclusions, citing to supporting clinical data as deemed appropriate.

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


